DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the claim is directed to Applicant’s figure 10 and Specification paragraph [00211] which discloses “the sensing wiring 650_1 may include a body 651_1, and the body 651_1 may have substantially the same shape as the auxiliary voltage wiring 660_1”.  These limitations appear to incorporate the dependent claims 15, 18, 25, 28, or 29 of U.S. Patent 10,950,174 into the independent claim. U.S. Patent 11,195,462 claims does not include limitations directed to “same shape”. The claim is narrower is scope and therefore not rejected under double patenting. The Examiner believes these limitations are not specifically taught or disclosed by the cited prior art references. In light of this understanding, the Examiner believes the claim to be in condition for allowance.

With respect to claim 13, the independent claim is directed to Applicant’s figure 9 and Specification paragraph [00201] which discloses “the protruding pattern 740 may have substantially the same shape as the protruding portion 652 of the vertical sensing wiring 650”. These limitations appear to incorporate the dependent claims 14, 17, or 24 of U.S. Patent 10,950,174 into the independent claim. U.S. Patent 11,195,462 claims does not include limitations directed to “same shape”. The claim is narrower is scope and therefore not rejected under double patenting. The Examiner believes these limitations are not specifically taught or disclosed by the cited prior art references. In light of this understanding, the Examiner believes the claim to be in condition for allowance.
With respect to the dependent claims 2-12 and 14-20, the claims are allowable based on the dependency from claims 1 or 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        06/15/2022